376 So. 2d 807 (1979)
Ex parte Clifford CRAIG.
(Re: Clifford Craig v. State).
79-54.
Supreme Court of Alabama.
November 2, 1979.
John Mark McDaniel, Huntsville, for petitioner.
EMBRY, Justice.
While we agree with the result of the decision of the Court of Criminal Appeals, and therefore decline to issue the writ of certiorari, we cannot agree with all the conclusions of that court and especially where it was stated: "There is evidence that he [Clifford Craig] encouraged or procured, or was instrumental in causing the robbery to be committed."
Other evidence, although circumstantial, was amply sufficient to corroborate the accomplice's testimony as well as tended to connect the defendant with the commission of the robbery.
Writ denied.
TORBERT, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.